Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter

Claims 2-7, 9, 10, 13-15, 18-22, 25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 27, Wright (Pub.20100100336) teaches a mass spectrometer comprising: an ion source; an analyser; an ion detector producing a data stream; and a processor configured or programmed to: detect at least one peak in the data stream having an apex with an amplitude above a noise level which may vary, or a baseline which may vary; but Wright does not disclose the use of a predetermined threshold for detecting such peaks.  Wright also discloses using a shaped characteristic of the apex (the three points 604, 606, 608 in Fig. 6, for instance), to estimate the shape of the peak, including the region lower than the apex, but Wright does not disclose extrapolating the segment of the peak which has an amplitude above a predetermined threshold, based on a shaped characteristic of the peak, to estimate the amplitude of the segments of the peak which have an amplitude less than the threshold, and then compiling a compensated data stream including both filtered data containing only the segment of the peak above the threshold and the extrapolated peak data below the threshold.   
Rolff (Pat.8302454) discloses the general idea of extrapolating peak data (Col.2, lines 23-39), but does not provide a sufficient teaching to perform the recited extrapolation steps in the device and method of Wright without the benefit of hindsight reasoning.
Russ (Pub.2012/0305756) discloses (see Fig. 35, for instance) peak regions with a peak presence metric above a specified threshold, but does not disclose performing the extrapolation process recited in the present claims.
Wright (Pub.2012/0158318) discloses (see Figs. 10B-C, for instance) a technique for peak fitting different than that claimed, since it does not disclose extrapolating the segment of a peak with an amplitude above a threshold to estimate the amplitude of segments of the peak which have an amplitude less than the threshold.
Excoffier (Pub.2002/0182604) discloses (see Figs. 3B-3D, for instance) a baseline correction technique which lacks the recited use of the predetermined threshold and the extrapolation step.
Yanagisawa (Pub. 2014/0149050) discloses (see Figs. 1-4, for instance) a different technique for analyzing peaks, without the recited use of the predetermined threshold and the extrapolation step.

The prior art of record does not teach or render obvious:
“A mass spectrometer comprising: … detect at least one peak in the data stream having an apex with an amplitude above a predetermined threshold, and extrapolate the segment of the peak which has an amplitude above the predetermined threshold, based on a shaped characteristic of the peak, to estimate the amplitude of segments of the peak which have an amplitude less than said threshold; produce a filtered data stream, comprising applying a predetermined threshold to the input data stream, such that the filtered data stream contains only the segment of the peak above the predetermined threshold; and compile a compensated data stream including the filtered data and extrapolated peak data”.  Claim 27 is therefore allowed.

Claims 2-7, 9, 10, 13-15, 18-22 and 25 are allowed due to their dependency on claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857